 1

 2

 3

 4

 5

 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TODD ROBBEN,                                 No. 2:16-CV-2742-MCE-DMC-P
12                    Petitioner,
13          v.                                    ORDER
14   JOHN D’AGOSTINI,
15                    Respondent.
16

17         Petitioner’s Motion for Reconsideration (ECF No. 64) is DENIED.

18         IT IS SO ORDERED.

19   Dated: May 31, 2019

20
21

22

23

24

25

26
27

28
                                                  1
